Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 15, 2019

The Court of Appeals hereby passes the following order:

A19A1308. JASMINE LEIGH DOURESSEAUX v. AARON CHRISTIAN
    THOMAS.

      On November 8, 2018, the Superior Court of Cobb County entered a final order
granting joint legal and physical custody to the parents of a child. On November 16,
2018, the child’s mother, Jasmine Douresseaux (“Appellant”), filed a timely notice
of appeal in the trial court. She then filed an emergency motion to stay the appeal,
which this Court denied. See Case No. A19E0019 (denied November 20, 2018). On
December 3, 2018, Appellant, now proceeding pro se, filed a motion for a new trial
in the trial court. As grounds for a new trial, Appellant asserted numerous claims of
error, as well as the general grounds. See OCGA §§ 5-5-20 and 5-5-21. Appellant
filed an amended motion for new trial on December 5, 2018, and a second amended
motion for new trial on January 9, 2019. She filed a proposed rule nisi in connection
with each of her motions for new trial. A ruling on the motion for new trial does not
appear in the record now before us.
      Generally, the filing of a “notice of appeal divests the trial court of jurisdiction
to supplement, amend, alter, or modify the judgment while the appeal of that
judgment remains pending.” McLeod v. Clements, 306 Ga. App. 355, 357 (2) (702
SE2d 638) (2010) (citations omitted). In Housing Auth. of Atlanta v. Geter, 252 Ga.
196, 196 (312 SE2d 309) (1984), our Supreme Court considered “the unique question
of the effect of a notice of appeal upon a subsequent motion for new trial which is
filed within the statutory period.” In resolving this question, the Supreme Court held:


      In the event a motion for new trial is timely filed . . . , the effectiveness
      of the divestiture of jurisdiction is then delayed until the motion for new
      trial is ruled upon and a notice of appeal to the ruling has been filed or
      the period for appealing the ruling has expired.


Id. at 197. This holding is particularly instructive where the movant seeks a new trial
on the general grounds, given the “substantial discretion” of a trial judge to grant a
new trial on those grounds. White v. State, 293 Ga. 523, 525 (2) (753 SE2d 115)
(2013).
      In the instant case, Appellant filed her motion for new trial within the statutory
period. See OCGA § 5-5-40 (a) (“[a]ll motions for new trial . . . shall be made within
30 days of the entry of the judgment . . .”). Given the Supreme Court’s holding in
Geter, and in recognition of the substantial discretion of a trial judge to grant a new
trial on the general grounds, we conclude that remand is appropriate in this case.
      Therefore, we REMAND this case to the trial court to allow that court to rule
on Appellant’s motion for new trial.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/15/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.